       Case 1:14-cv-02811-JMF Document 640 Filed 07/26/21 Page 1 of 1




                        UNITED STATES DISTRICT COURT
                       SOUTHERN DISTRICT OF NEW YORK

                                                  )   Civil Action No. 1:14-cv-02811-JMF
CITY OF PROVIDENCE, RHODE ISLAND,                 )   (Consolidated)
Individually and on Behalf of All Others          )
Similarly Situated, et al.,                       )   DEFENDANTS’ MEMORANDUM
                                                  )   OF LAW IN OPPOSITION TO
                                      Plaintiffs, )   LEAD PLAINTIFFS’ MOTION
                                                  )   FOR CLASS CERTIFICATION
vs.                                               )
                                                  )
BATS GLOBAL MARKETS, INC., et al.,                )
                                                  )
                                     Defendants. )
                                                  )
This Document Relates to All Related Actions      )
                                                  )
                                                  )
                                                  )


                 FILED UNDER SEAL PURSUANT TO FEB. 10, 2020
                      PROTECTIVE ORDER (ECF NO. 402)
